EXAMINER’S AMENDMENT

A.	Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a drill guide assembly, classified in A61B 17/17.
II. Claims 14-20, drawn to method for positioning a bone tunnel in bone, classified in A61B 17/1778.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used to create tunnels in materials other than bone, such as cartilage or wood.
Restriction for examination purposes as indicated was proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would have been a serious search and/or examination burden if restriction were not required because different search strategies/techniques would have been required.
During a telephone conversation with Marlo Schepper Grolnic on September 15, 2021, a provisional election was made to prosecute the invention of Group I, claims 1-13.

B.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an 

1.	(Currently amended)  A drill guide assembly, comprising: 
an elongate body including a proximal end, a distal end and a longitudinal axis extending between the proximal and distal ends;
at least one channel extending along the longitudinal axis of the body from the proximal end to the distal end;
a sleeve slidably disposed within the at least one channel, a distal end of the sleeve configured to be secured to a first surface of a bone; 
an aimer arm extending distally from the body, a distal end of the aimer arm configured to be secured to a second surface of the bone, the aimer arm extending at a fixed angle with respect to the sleeve; and
an alignment member extending from an upper surface of the body adjacent the distal end of the body, the alignment member defining a plurality of longitudinal slots;
wherein a vertical distance between the aimer arm and the sleeve is adjustable to a pre-selected distance by actuation of a rotatable wheel on the body such that the aimer arm maintains the fixed angle with respect to the sleeve; 
wherein the aimer arm extends through opposing ones of the plurality of slots along the longitudinal axis, a projection of the aimer arm configured to serially engage the rotatable wheel such that the distance between the aimer arm and the sleeve is adjustable by rotation of the rotatable wheel by 90°; and
wherein the pre-selected distance is between 6 mm and 9 mm.

2.	(Original)  The assembly of claim 1, further comprising a handle extending from a lower surface of the body configured to be held by a user.

3.	(Canceled)



5.	(Original)  The assembly of claim 1, wherein the sleeve comprises a bore extending from a proximal end to a distal end of the sleeve for the passage of a drill.

6.	(Original)  The assembly of claim 1, further comprising a locking mechanism for locking the sleeve at a predetermined position within the at least one channel.

7.	(Original)  The assembly of claim 1, wherein the proximal end of the sleeve comprises a depth stop, a diameter of the depth stop selected to be larger than a diameter of the channel for limiting distal movement of the sleeve within the channel.

8.	(Original)  The assembly of claim 1, wherein the fixed angle is 10°.

9.	(Original)  The assembly of claim 1, wherein the distance between the aimer arm and the sleeve is adjustable in a stepped or a non-stepped manner.

10.	(Canceled)

11.	(Currently amended)  The assembly of claim [[10]] 1, wherein a pivot point of the rotatable wheel is offset from a center of the rotatable wheel in both a horizontal and a vertical direction.

12.	(Currently amended)  The assembly of claim [[10]] 1, wherein a proximal end of the aimer arm comprises a locking knob for securing the aimer arm against the alignment member at the pre-selected distance.

1, further comprising a compression spring disposed within the alignment member for biasing the projection of the aimer arm against the rotatable wheel.

14-20.	(Canceled)


C.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In one exemplary prior art reference, Dunbar IV (US 4708139) discloses a drill guide assembly 10 comprising an elongate body 90 having a longitudinal axis and a sleeve 71 disposed within a channel of the elongate body, an aimer arm 31, and a rotatable wheel 65, but fails to disclose at least but not limited to: wherein a vertical distance between the aimer arm and the sleeve is adjustable to a pre-selected distance by actuation of the rotatable wheel on the body such that the aimer arm maintains a fixed angle with respect to the sleeve; wherein the aimer arm extends through opposing ones of the plurality of slots along the longitudinal axis, a projection of the aimer arm configured to serially engage the rotatable wheel such that the distance between the aimer arm and the sleeve is adjustable by rotation of the rotatable wheel by 90°; and wherein the preselected distance is between 6 mm and 9 mm. There would no obvious reason to modify the Dunbar IV assembly to satisfy these and/or each of Applicants' pertinent limitations, as such modifications would likely render the Dunbar IV assembly incapable of continuing to operate in the particular manner set forth within the Dunbar IV reference, which would be strongly indicative of an application of impermissible hindsight reasoning. In an exemplary prior art reference, Smith (US 2012/0123417) discloses a drill guide assembly 10 comprising an elongate body (e.g. crosshatched portion in Fig. 1) having a longitudinal axis and a sleeve 20 disposed within a channel of the elongate body, and an aimer wherein a vertical distance between the aimer arm and the sleeve is adjustable to a pre-selected distance by actuation of a rotatable wheel on the body such that the aimer arm maintains a fixed angle with respect to the sleeve; wherein the aimer arm extends through opposing ones of the plurality of slots along the longitudinal axis, a projection of the aimer arm configured to serially engage the rotatable wheel such that the distance between the aimer arm and the sleeve is adjustable by rotation of the rotatable wheel by 90°; and wherein the preselected distance is between 6 mm and 9 mm. There would no obvious reason to modify the Smith assembly to satisfy these and/or each of Applicants' pertinent limitations, as such modifications would likely render the Smith assembly incapable of continuing to operate in the particular manner set forth within the Smith reference, which would be strongly indicative of an application of impermissible hindsight reasoning.

D.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775